The petitioner did not explain why it took eight months to consult an attorney after his accident and why an additional four months elapsed before he made an application for leave to file a late notice of claim. The failure to provide such an explanation requires denial of the application (see, Matter of Perry v City of New York, 133 AD2d 692; Kravitz v County of Rockland, 112 AD2d 352). Moreover, although a police report was filed regarding the accident, a police report regarding an automobile accident does not of itself constitute notice of the accident to a municipality (see, Matter of Morris v County of Suffolk, 88 AD2d 956, affd 58 NY2d 767; Tarquinio v City of New York, 84 AD2d 265). Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.